Citation Nr: 1626643	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-26 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure.  

2.  Entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1984, including combat service in the Republic of Vietnam.  He received various decorations evidencing combat including the Combat Infantryman Badge, the Purple Heart Medal, and the Bronze Star with "V" device.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky, that denied service connection for a pulmonary disability, to include as due to Agent Orange exposure (listed as residuals of tuberculosis and upper respiratory problems), on a de novo basis.  

The case was later transferred to the Milwaukee, Wisconsin Regional Office (RO).  

The Board notes that the June 2011 RO decision (noted above) denied the Veteran's claim for entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure, on a de novo basis.  The Board notes, however, that service connection for a pulmonary disorder, to include as due to Agent Orange exposure (listed as residuals of tuberculosis and upper respiratory problems), was previously denied in a final April 1997 RO decision.  Therefore, the Board must address whether new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In September 2015, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in March 2016.  In March 2016, the Board requested an additional VHA opinion, and the VHA opinion was obtained in June 2016.  As the June 2016 VHA opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the VHA opinion and the Board will decide the matter accordingly.  

The issues have been recharacterized to comport with the evidence of record.  


FINDINGS OF FACT

1.  The RO denied service connection for a pulmonary disability, to include as due to Agent Orange exposure, in April 1997, and the Veteran did not appeal.  

2.  Evidence received since that decision includes evidence that is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  Emphysema, chronic obstructive pulmonary disease (COPD), and inactive pulmonary tuberculosis with pulmonary nodules, had their onset during service.  


CONCLUSIONS OF LAW

1.  The April 1997 RO decision that denied entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for a pulmonary disability, to include as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

3.  The criteria for service connection for emphysema, COPD, and inactive pulmonary tuberculosis with pulmonary nodules, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

The RO denied service connection for a pulmonary disability, to include as due to Agent Orange exposure, in April 1997.  The Board notes that there was no new and material evidence received within one year of the April 1997 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  The April 1997 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the April 1997 RO decision included the Veteran's service treatment and available service personnel records; VA treatment records; and the Veteran's own statements.  The RO denied service connection for a pulmonary disability, to include as due to Agent Orange exposure (listed as residuals of tuberculosis and upper respiratory problems), in April 1997 on the basis that although there was a record of treatment in service for residuals of tuberculosis, no permanent residual or chronic disability subject to service connection was shown by the service treatment records or demonstrated by evidence following service.  The RO indicated that the Veteran was noted to have upper respiratory infections in September 1969 and September 1978.  The RO also reported that a January 1979 treatment entry indicates that the Veteran was counseled on the merits of a positive tuberculin test.  The RO related that there was no history of active tuberculosis on the Veteran's October 1983 separation examination.  

The evidence received since the April 1997 RO decision includes additional post-service VA treatment records; private treatment records; VA examination reports; lay statements; a March 2016 VHA opinion; a June 2016 VHA opinion; and statements from the Veteran.  

A June 2016 VHA opinion was provided by a pulmonologist.  The physician indicated that the Veteran was on active duty from January 1964 to February 1984 and that he served in Vietnam where he was exposed to Agent Orange.  It was noted that the Veteran smoked tobacco the whole time he was in the service.  The physician stated that while the Veteran was in the service, he had several episodes of acute bronchitis, one of which required hospitalization.  The physician indicated that the Veteran was also found to have a positive purified protein derivative (of tuberculin) (PPD) test while in the service, and that he was treated, eventually, with a total of one year of Isoniazid.  The physician indicated that pulmonary function tests had been normal.  It was noted that, however, a chest computed tomography scan in 2010 shows nodules consistent with an old granulomatous infection (most likely tuberculosis); paraseptal emphysema; prominent mediastinal lymph nodes (possibly due to an old tuberculosis infection); and mosaic perfusion indicating air trapping probably due to airflow obstruction consistent with COPD.  

The physician indicated that the Veteran's current pulmonary disabilities were emphysema; COPD; and inactive pulmonary tuberculosis with pulmonary nodules.  The physician commented that there was no doubt that the Veteran's COPD and emphysema began while he was in service as he had frequent episodes of acute bronchitis during that time.  The physician stated that the fact that the Veteran developed a positive PPD test while in service and the fact that he has evidence on his computed tomography scan of a previous granulomatous infection argues that the process definitely began while he was in the military.  

The physician further stated that a study assessing Korean and Vietnam Veterans demonstrated a significant associated between Agent Orange exposure and COPD.  The physician referred to the medical treatise.  The physician maintained that, therefore, it was more likely than not that the Veteran's emphysema, which was documented by his computed tomography scan, was related, at least in part, to his exposure to Agent Orange.  

The Board observes that in the evidence available at the time of the April 1997 RO decision, there was no specific evidence relating the Veteran's current pulmonary disabilities to his period of service, to include any Agent Orange exposure during service.  The Board observes that the June 2016 VHA opinion specifically indicates that the Veteran's COPD and emphysema began while he was in service; that his inactive pulmonary tuberculosis with pulmonary nodules definitely began while he was in the military; and that his emphysema was related, at least in part, to his exposure to Agent Orange.  Additionally, such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the June 2016 VHA opinion is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a pulmonary disability, to include as due to Agent Orange exposure, stemming from the Veteran's period of service.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that the evidence received since the April 1997 RO decision is new and material, and thus the claim for service connection for a pulmonary disability, to include as due to Agent Orange exposure, is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for certain diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he has a pulmonary disability that is related to service, to include as due to Agent Orange exposure.  He specifically maintains that he was treated for tuberculosis and upper respiratory problems during service.  He indicates that the scarring from his tuberculosis and Agent Orange exposure caused his current pulmonary problems.  The Veteran essentially alleges that he suffered from pulmonary problems during service and since service.  

The Veteran served on active duty from January 1964 to February 1984, including combat service in the Republic of Vietnam.  He received various decorations evidencing combat including the Combat Infantryman Badge, the Purple Medal, and the Bronze Star with "V" device.  His exposure to Agent Orange has been conceded.  

The Veteran's service treatment records show treatment for pulmonary problems on multiple occasions during service.  A September 1969 treatment entry notes that the Veteran was seen for an upper respiratory infection.  A subsequent September 1969 treatment entry indicates that the Veteran was admitted to the medical ward for four days.  The diagnosis was an upper respiratory infection.  A September 1969 clinical record cover sheet report, on that same day, relates a diagnosis of an upper respiratory infection.  

A February 1977 treatment entry notes that the Veteran was seen for a head cold with congestion, as well as throbbing pain in the left ear with possible drainage, for nine to ten days.  The examiner reported that examination of the Veteran's chest showed wheezing on the left and that the Veteran was clear on the right.  It was noted that a chest x-ray was negative.  The diagnoses were otitis media and a cold.  

A January 1978 treatment entry indicates that the Veteran was seen for a sore throat, chest congestion, a productive cough, and a runny nose for the previous three days.  The assessment was a viral syndrome.  

A January 1979 tuberculosis screening program report notes that the Veteran had a positive PPD test.  The Veteran reported that he had a hard time breathing.  It was noted that the Veteran was treated for pneumonia in 1969.  The examiner stated that the Veteran's symptoms of tuberculosis included night sweats and coughing.  The examiner indicated that the Veteran was counseled on the meaning of a positive tuberculin test and the rationale for Isoniazid therapy, as well as the toxic side effects of such medication.  

A November 1979 treatment entry indicates that the Veteran reported that he was extremely irritable which had been causing him marital problems for four months.  He also maintained that he was extremely tired and that he would sleep during the day and after supper.  He stated that he stopped taking Isoniazid in October 1979 and that the above symptoms had stopped.  The assessment was that the symptoms appeared to be Isoniazid related.  A subsequent November 1979 treatment entry notes that the Veteran had some marital discord due to Isoniazid personality changes manifested by anxiety.  The assessment was a positive PPD test.  

A December 1979 treatment entry notes that the Veteran had been taking Isoniazid since it was restarted in November 1979.  The Veteran complained that he was fatigued, but indicated that he did not have the problems with being irritable that he previously had before.  It was noted that the Veteran would continue taking Isoniazid.  

On a medical history form at the time of an October 1983 separation examination, the Veteran checked that he had tuberculosis, shortness of breath, and a chronic cough.  The examiner reported that the Veteran had a history of a positive PPD test and that he took Isoniazid with no history of active tuberculosis.  The reviewing examiner also indicated that the Veteran had a history of shortness of breath and a chronic cough and that he smoked three packs of cigarettes per day.  The objective October 1983 separation examination report notes that the Veteran had a positive PPD test.  There is also a notation that the Veteran's lungs and chest were normal.  

Post-service treatment records show treatment for variously diagnosed pulmonary problems, including chest pain, COPD, emphysema, nicotine dependence, chronic bronchitis, bilateral lung nodules, and notations that the Veteran was PPD positive.  

An August 2010 VA respiratory diseases examination report includes a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had residuals of a tuberculosis infection in 1979, which he described as shortness of breath.  He stated that he felt that the scarring from his tuberculosis and Agent Orange exposure caused his current lung disorder which had been diagnosed as emphysema.  It was noted that the Veteran had a strong tobacco history, that he began smoking at sixteen years of age, and that he continued to smoke at the present time.  The Veteran stated that he smoked there to four packs per day from the 1980s to 2005, but that he currently smoked one pack per day.  The Veteran indicated that he had mild dyspnea at rest that would increase from moderate to severe depending on the intensity of his activity.  He reported that he had been seen by both military and civilian physicians and that the consensus was that he had COPD and emphysema.  It was noted that the Veteran's current treatment included Advair, Ventolin, and Spiriva.  

The diagnosis was COPD.  The problem associated with the diagnosis was listed as residuals of tuberculosis and upper respiratory infections.  The examiner discussed the Veteran's history in some detail.  The examiner commented that the Veteran's symptoms of shortness of breath, and diagnosed emphysema and COPD, were not caused by or a result of his positive tuberculosis skin test in service with Isoniazid treatment and his upper respiratory infections in service.  The examiner reported that a review of the Veteran's service treatment records did confirm a positive tuberculosis skin test in service.  It was noted that the Veteran was adequately treated with a one-year course of Isoniazid in light of a normal chest X-ray and the absence of an active infection at the time of the confirmed exposure.  The examiner indicated that, to date, there had been no clinical evidence documented to suggest any reactivation of tuberculosis or other active granulomatous infections.  The examiner maintained that, on the contrary, the Veteran's service treatment records did reveal heavy tobacco use which could certainly result in long-term sequelae of COPD and shortness of breath.  

The examiner indicated that all the upper respiratory infections noted in service were acute, with a self-limited, uncomplicated course, and without any chest imaging findings to suggest scarring, etc.  The examiner stated that the Veteran's current chest imaging findings, to include a computed tomography scan, confirmed the presence of emphysema and COPD.  It was noted that although there was a mention of a prior granulomatous infection in the differential of possible etiologies of some of the current radiographic changes, such would likely be related to an unrelated symptomatic condition common in the region of the country that the Veteran resided in, namely histoplasmosis.  The examiner maintained that because the Veteran had never had an active tuberculin infection, any current lung changes would not be caused by, related to, or aggravated by his positive tuberculosis skin test with appropriate treatment and subsequently normal chest X-rays.  The examiner indicated that the Veteran's current subjective shortness of breath was unrelated to the acute, self-limited upper respiratory infections while in service.  The examiner commented that the Veteran's emphysema and COPD were much more likely to be related to other factors to include a history of heavy tobacco use.  

A March 2016 VHA opinion was provided by a pulmonary physician.  The physician reported that he had reviewed the Veteran's service treatment records for his active duty from February 1964 to February 1984, as well as his post-discharge VA treatment records.  The physician stated that at the time of the Veteran's October 1983 separation examination, he had complaints of shortness of breath and a chronic cough.  The physician indicated that the Veteran was noted to have normal heart and lungs pursuant to the separation examination.  

The physician reported that the Veteran's current problems included COPD, with one to two exacerbations per year; peripheral vascular disease; and posttraumatic stress disorder.  It was noted that the Veteran had a history of heavy smoking and a history of a positive PPD test, status post treatment with Isoniazid for a year from 1979 to 1980.  The physician stated that the Veteran's chest X-ray in October 1983 was reported to be normal, as was his chest X-ray in August 2010.  The physician indicated that a January 2010 computed tomography scan of the chest shows emphysema and stable nodularity.  

The physician reported that the Veteran was evaluated in "September" 2010, pursuant to a VA respiratory diseases examination.  The physician stated that the VA examiner felt that the Veteran's lung problems were related to his heavy smoking and not to any other service-related events.  The physician commented that no new pertinent information had arisen since that time, and that he could not improve upon or modify the VA examiner's assessment and rationale.  

A June 2016 VHA opinion was provided by a pulmonologist.  The physician indicated that the Veteran was on active duty from January 1964 to February 1984 and that he served in Vietnam where he was exposed to Agent Orange.  It was noted that the Veteran smoked tobacco the whole time he was in the service.  The physician stated that while the Veteran was in the service, he had several episodes of acute bronchitis, one of which required hospitalization.  The physician indicated that the Veteran was also found to have a positive PPD test while in service, and that he was treated, eventually, with a total of one year of Isoniazid.  The physician indicated that pulmonary function tests had been normal.  It was noted that, however, a chest computed tomography scan in 2010 shows nodules consistent with an old granulomatous infection (most likely tuberculosis); paraseptal emphysema; prominent mediastinal lymph nodes (possibly due to an old tuberculosis infection); and mosaic perfusion indicating air trapping probably due to airflow obstruction consistent with COPD.  

The physician indicated that the Veteran's current pulmonary disabilities were emphysema; COPD; and inactive pulmonary tuberculosis with pulmonary nodules.  The physician commented that there was no doubt that the Veteran's COPD and emphysema began while he was in service as he had frequent episodes of acute bronchitis during that time.  The physician stated that the fact that the Veteran developed a positive PPD test while in service and the fact that he has evidence on his computed tomography scan of a previous granulomatous infection argues that the process definitely began while he was in the military.  

The physician further stated that a study assessing Korean and Vietnam Veterans demonstrated a significant associated between Agent Orange exposure and COPD.  The physician referred to the medical treatise.  The physician maintained that, therefore, it was more likely than not that the Veteran's emphysema, which was documented by his computed tomography scan, was related, at least in part, to his exposure to Agent Orange.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that there are several opinions of record that address the etiology of the Veteran's claimed pulmonary disabilities.  

The Board notes that the VA examiner, pursuant to the August 2010 VA respiratory diseases examination report, did not address whether the Veteran's diagnosed emphysema and COPD were related to Agent Orange exposure during service.  Additionally, the examiner did not specifically address the Veteran's reports of pulmonary problems during service and since service.  The Board notes that the Veteran is competent to report having pulmonary problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the VA examiner's opinions are less probative in this matter.  

The Board observes that the VHA physician, pursuant to the March 2016 VHA opinion, did not specifically identify each of the Veteran's pulmonary disabilities.  Additionally, the physician solely agreed with opinions provided by a VA examiner, pursuant to the August 2010 VA respiratory diseases examination, and did not address whether the Veteran's pulmonary disabilities had their onset in service.  The Board notes that the physician also did not address whether the Veteran's pulmonary disabilities were related to his presumed exposure to Agent Orange during service.  The Board notes that the VHA physician was requested to address those questions pursuant to a September 2015 request from the Board.  Therefore, the Board finds that the March 2016 VHA opinion is also less probative in this matter.  

Conversely, the Board observes that the physician, pursuant to the June 2016 VHA opinion, specifically listed the Veteran's currently diagnosed pulmonary disabilities and specifically addressed whether any such disabilities were related to the Veteran's period of service, to include his Agent Orange exposure.  The physician also provided detailed rationales for his opinion that were consistent with the evidence of record.  Therefore, the Board finds that the June 2016 VHA opinion is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The medical evidence shows that the Veteran was treated for pulmonary problems on multiple occasions during service.  Additionally, a physician, pursuant to a very probative June 2016 VHA opinion, specifically indicated that the Veteran's current pulmonary disabilities were emphysema; COPD; and inactive pulmonary tuberculosis with pulmonary nodules.  The physician found that the Veteran's COPD and emphysema began while he was in service; that his inactive pulmonary tuberculosis with pulmonary nodules definitely began while he was in the military; and that his emphysema was related, at least in part, to his exposure to Agent Orange.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has emphysema, COPD, and inactive pulmonary tuberculosis with pulmonary nodules, that had their onset during his period of service.  Therefore, service connection for emphysema, COPD, and inactive pulmonary tuberculosis with pulmonary nodules, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board has granted direct service connection in this matter, it need not address other theories of service connection.  













ORDER

New and material evidence to reopen the claim for entitlement to service connection for a pulmonary disability, to include as due to Agent Orange, has been received; to this limited extent, the appeal is granted.  

Service connection for emphysema, COPD, and inactive pulmonary tuberculosis with pulmonary nodules, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


